  Case: 4:20-cv-00100-PLC Doc. #: 14 Filed: 06/10/20 Page: 1 of 1 PageID #: 57




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

TYRONE HURT,                                       )
                                                   )
               Plaintiff,                          )
                                                   )
       v.                                          )        No. 4:20-cv-00100-PLC
                                                   )
D.C. BOARD OF PAROLE, et al.,                      )
                                                   )
               Defendants.                         )

                               MEMORANDUM AND ORDER

       This matter is before the Court on plaintiff Tyrone Hurt’s second motion to proceed in

forma pauperis on appeal. (Docket No. 13). The Court denied plaintiff’s previous motion because

when the Court dismissed this action, it certified in writing that an appeal would not be taken in

good faith. For the same reason, plaintiff’s second motion to proceed in forma pauperis on appeal

will also be denied. See 28 U.S.C. § 1915(a)(3).

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion for leave to proceed in forma pauperis

on appeal and motion to appoint counsel (Docket No. 13) is DENIED.

       Dated this 10th day of June, 2020.



                                                   JOHN A. ROSS
                                                   UNITED STATES DISTRICT JUDGE
